Case 3:20-cv-00141-MMA-JLB Document 15 Filed 05/26/20 PageID.121 Page 1 of 1



 1

 2

 3

4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 SOUTHERN DISTRICT OF CALIFORNIA
 9
10    NEW STAR HOLDINGS, LTD., et al.,                   )    Case No. 20cv141-MMA (JLB)
                                                         )
11                  Plaintiff,                           )
                                                         )    ORDER GRANTING JOINT MOTION TO
12           v.                                          )    CONTINUE HEARING ON MOTION TO
                                                         )    DISMISS;
13    ROLLS-ROYCE, PLC,                                  )
                                                         )    [Doc. No. 14]
14                  Defendant.                           )
                                                         )
15                                                       )    SPECIAL BRIEFING SCHEDULE
                                                         )
16                                                       )
17          Plaintiffs New Star Holdings, LTD and JM International (collectively, “Plaintiffs”) and
18   defendant Rolls-Royce plc (“Defendant”) (collectively, the “Parties”) jointly move the Court
19   for a continuance of the hearing on Rolls-Royce’s Motion to Dismiss, currently set for
20   June 15, 2020, as well as a special briefing schedule. Upon due consideration, good cause
21   appearing, the Court GRANTS the joint motion and RESETS the hearing on Defendant’s
22   Motion to Dismiss for July 6, 2020 at 2:30 p.m. in Courtroom 3D. The Court SETS the
23   following special briefing schedule: Plaintiffs must file a response in opposition to
24   Defendant’s motion on or before June 15, 2020. Defendant’s reply in support of its motion
25   must be filed on or before June 29, 2020.
26          IT IS SO ORDERED.
27   Dated: May 26, 2020
                                                             Hon. Michael M. Anello
28                                                           United States District Judge


                                                     1                         Case No. 3:20-cv-00141-MMA-JLB
